Citation Nr: 0721837	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-20 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from January 1951 to November 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

During this appeal the veteran was granted a 70 percent 
schedular disability rating for PTSD, rendering him eligible 
for a total disability rating for compensation purposes based 
on individual unemployability (TDIU).  38 C.F.R. § 4.16(a) 
(2003).  The record shows he is unemployed, and there is 
evidence that he is unemployable due to his PTSD.  See June 
2005 VA treatment record; February 2007 VA examination 
record.  This inferred claim is referred to the RO for 
appropriate action.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

The evidence of record does not demonstrate that the veteran 
is or has been totally socially and occupationally impaired 
by post-traumatic stress disorder at any time.  


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 70 percent 
for PTSD have not been met.  U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2004, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim 
for service connection.  Service connection was subsequently 
granted, and the veteran appealed his initial rating.  
Although a letter was not sent detailing the requirements for 
a claim for increased rating, the August 2004 and March 2007 
decisions stated what evidence was necessary to obtain a 
higher rating, as did the statements of the case.  The 
veteran has submitted additional evidence during the pendency 
of this appeal; and he has not alleged any prejudice.  
Consequently, it does not appear that the failure to provide 
a separate notice letter had any prejudicial affect on the 
veteran.  In April 2007, the veteran was provided with notice 
of the effective date regulation.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the claim was 
not readjudicated, because the claim for an increased rating 
has been denied, no prejudice resulted from this lack of 
notice.  The VA has done everything reasonably possible to 
assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, and providing VA 
examinations.  Consequently, the Board finds that the duties 
of notification and assistance are substantially met and the 
veteran is not prejudiced by deciding the appeal at this 
time.  

Symptoms of the veteran's PTSD include poor sleep, 
nightmares, intrusive thoughts, hypervigilance, hyperarousal, 
exaggerated startle response, anxiety, anger, mood swings 
with emotionality and irritability, difficulty managing 
stress, isolation and social withdrawal, survivor guilt, and 
avoidance.  The veteran is noted to be uncomfortable and 
panicked when in closed spaces.  

The records generally note that the veteran has good 
relationships with his family.  The records also note that 
the veteran has no impairment of his communicative or 
cognitive skills, and his insight and judgment are intact.  
The veteran has consistently denied hallucinations, 
delusions, and homicidal ideation.  The records report a 
consistent denial of suicidal ideation, but records state 
that the veteran has admitted to feeling hopeless, and the 
February 2007 VA examination record reports the veteran's 
statement, in response to an inquiry about suicidal ideation, 
that he has "thought about what might happen on down the 
road, but [he] wouldn't take [his] own life because it would 
disappoint [his] grandson."  

Private treatment records dating from September 2003 to April 
2004 report findings of full orientation and neat or "within 
expected limits" hygiene.  See generally West Psychiatric 
Associates and Leitner treatment records.  Private treatment 
records dating in 2004 report Global Assessment of 
Functioning (GAF) scores of 65 and 68.  See January and 
February 2004 (65), and March and April 2004 (68) Leitner 
treatment records.  GAF scores between 61 and 70 correspond 
to findings of "some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  

An August 2004 VA examination record  reports that the 
veteran had a neat appearance, good eye contact, no apparent 
distress, and satisfactory memory (2/3 objects remembered 
after five minutes and able to recall 5/5 past presidents).  
The examiner found the veteran's PTSD symptoms were of mild 
to moderate severity, with a GAF score of 60, which 
corresponds to evidence of moderate, near mild, symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate, near mild, difficulty in social, 
occupational, or school functioning.  

A January 2005 VA treatment record reports the veteran's 
history of close relationships with his daughter and 
siblings.  Another January 2005 VA treatment record reports 
that the veteran was alert and oriented as to time, place, 
and person and had appropriate hygiene and dress.  The 
veteran's mood was noted to be depressed and affect was 
congruent with mood.  The veteran was assigned a GAF score of 
50.  February and April 2005 VA treatment records report 
similar findings, with assigned GAF scores of 55.  GAF scores 
ranging between 41 and 50 correspond to findings of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals) or any serious impairment in social, occupational, 
or school functioning.  GAF scores of 51 to 60 correspond to 
findings of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning.  

A June 2005 VA treatment record reports the author's findings 
of chronic and severe PTSD.  The record indicates that the 
veteran was anxious and "near tears at times" with a 
constricted affect.  The veteran denied suicidal or homicidal 
ideation, although he reported that he felt hopeless at 
times.  Additionally, the veteran reported difficulty with 
focus and concentration and low motivation and energy.  The 
veteran's hygiene was noted to be fair, although the veteran 
had not combed his hair.  The examiner assigned a GAF score 
of 50 and noted that the veteran was not able to obtain or 
maintain gainful employment. 

August 2005 VA treatment records report that the veteran was 
anxious and angry with a congruent affect.  The veteran was 
alert and oriented to time, place, and person.  The veteran's 
hygiene was adequate, and the veteran stated that his wife 
makes him clean up and shave for his treatment visits, and 
that she is "a great helper with his dressing."  Insight 
and judgment were fair to good, although the veteran was 
noted to not appear to understand how intense he comes across 
to others when trying to make a point.  September 2005 and 
February 2006 VA treatment records report similar symptoms 
and findings, and both report GAF scores of 50.  

August and October 2006 VA treatment records report that the 
veteran's speech was spontaneous, although there was mild 
pressure at times.  The veteran had a casual appearance, he 
was cooperative, and he had good eye contact.  The veteran 
had mild motor agitation and restlessness.  The veteran was 
assigned GAF scores of 50.  A November 2006 VA treatment 
record reports that the veteran's mood was noted to be 
severely anxious with motor fidgeting.  The veteran reported 
difficulty coping with even small unexpected changes and his 
socialization was restricted to family members.  He also 
reported feeling easily overwhelmed, and the examiner noted a 
lability of mood.  The veteran was assigned a GAF score of 
49.  

A February 2007 VA examination record reports the veteran's 
history of difficulty with anger management, and he reported 
that he was volatile, and "everything makes [him] mad."  He 
reported that his marriage was "rough."  He reported that 
he enjoys playing poker with fellow gentleman at the local 
senior center and gardening.  The record notes that the 
veteran's memory of past events was excellent, and he was 
able to learn new information and remember paired items 
within normal levels.  The examiner opined that the veteran 
was unable to obtain or sustain employment due to his PTSD.  
The examiner stated that the veteran's PTSD was moderate-to 
severe, and he assigned a GAF score of 50.

Under the rating criteria for mental disorders, a 100 percent 
rating is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The "such symptoms as" language of the diagnostic codes for 
mental disorders in 38 C.F.R. § 4.130 means "for example" 
and does not represent an exhaustive list of symptoms that 
must be found before granting the rating of that category.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
However, as the Court also pointed out in that case, 
"[w]ithout those examples, differentiating a 30% evaluation 
from a 50% evaluation would be extremely ambiguous."  Id.  
The Court went on to state that the list of examples 
"provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

The evidence of record does not include findings of total 
social and occupational impairment.  The veteran is noted, by 
express findings and GAF scores, to have, at most, a 
moderate-to-severe impairment from PTSD.  Additionally, the 
veteran's symptoms do not more nearly approximate the 
severity of the symptoms described in the criteria for the 
100 percent rating.  The evidence does indicate that the 
veteran has occupational impairment from his PTSD.  The 
evidence does not indicate that the veteran has total social 
impairment, however, or that the severity of his PTSD most 
nearly approximate.  

The veteran has no impairment in his thought processes, 
cognition, communication, or memory, and there are no 
findings of any delusions or hallucinations.  Although the 
veteran has reported that he is quick to anger and that he 
often yells, there is no evidence of violence, grossly 
inappropriate behavior, or that he poses a danger to himself 
or anyone else.  The veteran has reported that his wife is a 
"good helper" with his dressing, but there is no indication 
that he is unable to perform the tasks required for minimal 
personal hygiene.  The veteran is consistently noted to be 
alert, cooperative, and oriented to time, place, and person.  
Although the evidence indicates that the veteran is generally 
socially isolated, he maintains good social contact with his 
family and has a group of people he enjoys playing poker with 
at the Senior Center.  Consequently, the Board finds that the 
veteran's symptoms are correctly rated at 70 percent.


ORDER

A schedular rating in excess of 70 percent for PTSD is 
denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


